     Case: 1:21-cv-03406 Document #: 29-1 Filed: 07/23/21 Page 1 of 2 PageID #:371




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION



XYZ CORPORATION,
                                                           CASE NO.: 1:21-CV-03406
         PLAINTIFF,

V.
                                                           JUDGE JOHN J. THARP, JR.
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,
                                                           MAGISTRATE JUDGE YOUNG B. KIM
         DEFENDANTS.



                                   DECLARATION OF SERVICE


     I, Sofia Quezada, of the City of Chicago, in the State of Illinois, declare as follows:

         1.        I am an attorney at law, duly admitted to practice before the Courts of the State

of Illinois and the United States District Court for the Northern District of Illinois. I am one of the

attorneys for Plaintiff, E.F. Licensing, LLC, (“E.F. Licensing” or “Plaintiff”). Except as otherwise

expressly stated to the contrary, I have personal knowledge of the following facts and, if called as

a witness, I could and would competently testify as follows:

         2.        This Court entered an Order permitting Plaintiff to complete service of process

to Defendants, pursuant to Federal Rule of Civil Procedure 4(f)(3), by electronic publication and

by sending an e-mail to any e-mail addresses identified by third-parties, for the Defendants, which

includes a link to a website upon which all of the relevant court documents will be published.




                                                    1
   Case: 1:21-cv-03406 Document #: 29-1 Filed: 07/23/21 Page 2 of 2 PageID #:372




       3.        I hereby certify that on or before July 23, 2021, I electronically published the

Complaint, Amended Complaint, Summons, Motion for Temporary Restraining Order, Motion for

Electronic Service of Process, Temporary Restraining Order, Motion for Preliminary Injunction,

and all relevant court documents and pleadings, on a website to which the Defendants will be

directed, in compliance with the TRO entered by this Court. [17] at ¶ 8.


       4.        I hereby certify that on July 23, 2021, I sent an email to the e-mail addresses

provided for Defendants by third-parties, containing a copy of the Complaint, Amended

Complaint, Summons, Motion for Temporary Restraining Order, Motion for Electronic Service of

Process, Temporary Restraining Order, Motion for Preliminary Injunction, and all relevant court

documents and pleadings, and included a link to a website upon which all court documents and

notices will be published.

       5.        The completed Return of Service form is attached hereto.



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


       Executed on this July 23, 2021, at Chicago, Illinois.



                                              /s/ Sofia Quezada
                                              Sofia Quezada
                                              Counsel for Plaintiff, E.F. Licensing, LLC




                                                2
